934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin ANDERSON, Petitioner-Appellant,v.John T. HADDEN, Warden, United States of America,Respondents-Appellees.Melvin ANDERSON, Plaintiff-Appellant,v.Samuel A. WILSON, Jr., Arthur A. Mendenhall, Jr., Defendants-Appellees
Nos. 91-6500, 91-7052.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1991.Decided June 4, 1991.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  W. Earl Britt, District Judge.  (CA-90-384-HC, CA-91-62-BRT)
Melvin Anderson, appellant pro se.
G. Norman Acker, Office of the United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
In these consolidated cases, Melvin Anderson appeals the district court's dismissal of his 28 U.S.C. Sec. 2241 petition (No. 91-6500) and his Bivens1 action (No. 91-7052).  Our review of the records, the district court's orders, and the report and recommendation of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Anderson v. Hadden, CA-90-384-HC (E.D.N.C. Dec. 6, 1990);  Anderson v. Wilson, CA-91-62-BRT (E.D.N.C. Feb. 14, 1991).  We deny Anderson's motion to vacate judgment and his motion to stay appeal pending disposition of his motion to vacate judgment in No. 91-6500.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)